IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

)
DONALD J. TRUMP FOR )
PRESIDENT, INC., et al., )
)
Plaintiffs, Civil Action No. 4:20-cv-02078-
, ) MWB

)
KATHY BOOCKVAR, in her capacity ) 48° Matthew W. Brann

as Secretary of the Commonwealth of

Pennsylvania, et al., Electronically Filed

Defendants.

 

NOTICE OF SUBSTITUTION OF COUNSEL AND, ACCORDINGLY,
REQUEST FOR WITHDRAWAL OF APPEARANCE

Barry H. Berke of Kramer Levin will be making an appearance on behalf of
Defendant Secretary of the Commonwealth Kathy Boockvar. Pursuant to Local
Rule 83.15, Daniel T. Donovan, Susan M. Davies, and Michael A. Glick of Kirkland
& Ellis LLP move to withdraw their appearance as counsel for Defendant Secretary
of the Commonwealth Kathy Boockvar. The Secretary consents to this substitution
and withdrawal. The Secretary will remain ably represented by counsel from
Kramer Levin, as well as Myers Brier & Kelly LLP and the Pennsylvania Office of

~ Attorney General. A proposed order is attached.
Dated: November 20, 2020 Respectfully submitted,

KIRKLAND & ELLIS LLP

By:

/s/ Daniel T. Donovan

Daniel T. Donovan

Susan M. Davies

Michael A. Glick

1301 Pennsylvania Avenue, N.W.
Washington, DC 20004

(202) 389-5000 (telephone)

(202) 389-5200 (facsimile)
daniel.donovan@kirkland.com

susan.davies@kirkland.com
michael.glick@kirkland.com
CERTIFICATE OF SERVICE

I hereby certify that on November 20, 2020, a copy of the foregoing was filed
electronically. Notice of this filing will be sent to all parties who have appeared in
this action via the Court’s electronic filing system. Parties may access this filing

through the Court’s system.

/s/ Daniel T. Donovan
Daniel T. Donovan
